Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingQuarterly Report on Form 10-Q of Guangzhou Global Telecom, Inc., for theperiod endingSeptember 30, 2010, I, Li Yankuan, Chief Executive Officer and Chief Financial Officerof Guangzhou Global TelecomInc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterlyReport on Form 10-Q for theperiod ending September 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such QuarterlyReport on Form 10-Q for theperiod ended September 30, 2010, fairly represents in all material respects, the financial condition and results of operations of Guangzhou Global Telecom, Inc. Date: November 16, 2010 /s/ Li Yankuan Li Yankuan President, Chief Executive Officer and Chief Financial Officer
